DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 09/21/2020 were reviewed and are acceptable.
Specification
The specification filed on 09/21/2020 was reviewed and is acceptable.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a system of fuel cells for an aircraft comprising a plurality of fuel cells, a hydrogen circuit, a cooling circuit, and a first air circuit comprising an air flow restrictor and an outlet valve, the opening of the outlet valve being controlled as a function of electrical power to be produced by at least two fuel cells of a first subset of the plurality of fuel cells.
Gasner et al. (US 2017/0125831 A1) is considered to be the closest relevant prior art to independent claim 1.  Gasner et al. discloses fuel cell cathode switching for aircraft applications (Title).  Gasner et al. discloses a plurality of fuel cells (12), a hydrogen circuit ([0024]), and an air circuit ([0019]).  Gasner et al. further discloses that the air circuit includes an air flow restrictor (diverter valve 42) and an outlet valve (60).
However, Gasner et al. does not disclose, teach, fairly suggest, nor render obvious the recited opening of the outlet valve being controlled as a function of electrical power to be produced by at least two fuel cells of a first subset of the plurality of fuel cells.  To the contrary, Gasner et al. explicitly teaches that control of the system is achieved by controlling the diverter valve ([0019-0023]), and that the exhaust is controlled passively via recirculation ejectors (28/56), thus allowing for no moving parts to be used and improving reliability of the system ([0025]).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to be directed towards a movable valve on the outlet because Gasner et al. explicitly teaches that moving parts may fail and decrease reliability.
Yamamori (US 2019/0109338 A1) is also considered to be relevant prior art to independent claim 1.  Yamamori discloses a fuel cell vehicle and related control method (Title).  Yamamori discloses a fuel cell (100), a hydrogen circuit (200), a cooling circuit (500), and an air circuit (300/400).  Yamamori discloses that the air circuit further comprises an outlet valve (pressure adjusting valve 420).
However, Yamamori does not disclose, teach, fairly suggest, nor render obvious the recited opening of the outlet valve being controlled as a function of electrical power to be produced by at least two fuel cells of a first subset of the plurality of fuel cells.  To the contrary, Yamamori explicitly teaches that control of the outlet valve is performed in order to control pressure of air in the fuel cell ([0036]), and that requested power output is controlled via actuators in the fuel gas and air supply lines ([0040]).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to be directed towards controlling the outlet valve based upon electrical power output because such is already provided for via the supply line actuators.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kirklin et al. (US 2009/0017340 A1) discloses a control method for cold fuel cell system operation; and
Skala (US 2019/0109331 A1) discloses a fuel cell system with improved ventilation.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        06/04/2022